Title: From Thomas Jefferson to Anne Cary Randolph Bankhead, 8 November 1808
From: Jefferson, Thomas
To: Bankhead, Anne Cary Randolph


                  
                     My dear Anne 
                     
                     Washington Nov. 8. 08.
                  
                  Not having heard of your departure from Albemarle I address this letter to you expecting it will find you at that place. it covers one from Jefferson to mr Bankhead. in a letter I recieved yesterday from Jefferson he says ‘I am pleased with my situation and feel (contrary to my expectation) as happy here as I ever was, when I hear often from home.’ I hope this will stimulate yourself & Ellen particularly to write to him often, and as I shall be a safe channel of conveyance I may come in for a letter also occasionally. it will give me great pleasure to hear from yourself & mr Bankhead while at Port royal. I will make you returns in the same way whenever my business will permit. I trust it is mr Bankhead’s intention to join us at Monticello in March and to take his station among my law books in the South pavilion. whatever field of practice he may propose, I do not think he can take a more advantageous stand for study. I hope therefore that he will consent to it, and that you will both ever consider yourselves as a part of our family until you shall feel the desire of separate establishment insuperable. salute him & your Papa in my name. my love & kisses to your Mama, yourself, Ellen & the others.
                  
                     Th: Jefferson 
                     
                  
               